Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00015-CV

                        IN THE INTEREST OF B.L.J.P., a Child

                From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 12-05-28687-CV
                    The Honorable Camile G. Dubose, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee, Bryan P., recover his costs of this appeal from
appellant, Veronica G.

      SIGNED October 8, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice